Exhibit (99.2) Part I.FINANCIAL INFORMATION Item 1.Financial Statements EASTMAN KODAK COMPANY CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) (in millions, except per share data) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Net sales $ 1,781 $ 2,405 $ 5,024 $ 6,983 Cost of goods sold 1,420 1,743 4,143 5,311 Gross profit 361 662 881 1,672 Selling, general and administrative expenses 318 369 955 1,198 Research and development costs 81 95 270 364 Restructuring costs, rationalization and other 33 48 179 40 Other operating expenses (income), net 10 3 13 (14 ) (Loss) earnings from continuing operations before interest expense, other income (charges), net and income taxes (81 ) 147 (536 ) 84 Interest expense 27 26 75 80 Other income (charges), net 9 8 8 38 (Loss) earnings from continuing operations before income taxes (99 ) 129 (603 ) 42 Provision (benefit) for income taxes 12 28 59 (145 ) (Loss) earnings from continuing operations (111 ) 101 (662 ) 187 (Loss) earnings from discontinued operations, net of income taxes - (5 ) 3 289 Extraordinary item, net of tax - - 6 - NET (LOSS) EARNINGS ATTRIBUTABLE TO EASTMAN KODAK COMPANY $ (111 ) $ 96 $ (653 ) $ 476 Basic net (loss) earnings per share attributable to Eastman Kodak Company common shareholders: Continuing operations $ (0.41 ) $ 0.36 $ (2.47 ) $ 0.65 Discontinued operations - (0.02 ) 0.01 1.01 Extraordinary item, net of tax - - 0.02 - Total $ (0.41 ) $ 0.34 $ (2.44 ) $ 1.66 Diluted net (loss) earnings per share attributable to Eastman Kodak Company common shareholders: Continuing operations $ (0.41 ) $ 0.35 $ (2.47 ) $ 0.65 Discontinued operations - (0.02 ) 0.01 1.01 Extraordinary item, net of tax - - 0.02 - Total $ (0.41 ) $ 0.33 $ (2.44 ) $ 1.66 Number of common shares used in basic and diluted net (loss) earnings per share 268.2 283.1 268.2 286.2 Incremental shares from assumed issuance of unvested share-based awards - 0.3 - 0.2 Convertible securities - 18.5 - - Number of common shares used in diluted net (loss) earnings per share 268.2 301.9 268.2 286.4 Cash dividends declared per share $ - $ - $ - $ 0.25 The accompanying notes are an integral part of these consolidated financial statements. 1 EASTMAN KODAK COMPANY CONSOLIDATED STATEMENT OF RETAINED EARNINGS (Unaudited) (in millions) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Retained earnings at beginning of period $ 5,359 $ 6,796 $ 5,903 $ 6,498 Net (loss) earnings attributable to Eastman Kodak Company (111 ) 96 (653 ) 476 Cash dividends - - - (72 ) Loss from issuance of treasury stock (2 ) (3 ) (4 ) (13 ) Retained earnings at end of period $ 5,246 $ 6,889 $ 5,246 $ 6,889 The accompanying notes are an integral part of these consolidated financial statements. 2 EASTMAN KODAK COMPANY CONSOLIDATED STATEMENT OF FINANCIAL POSITION (Unaudited) (in millions) September 30, December 31, 2009 2008 ASSETS Current Assets Cash and cash equivalents $ 1,147 $ 2,145 Restricted cash 575 - Receivables, net 1,334 1,716 Inventories, net 898 948 Other current assets 180 195 Total current assets 4,134 5,004 Property, plant and equipment, net of accumulated depreciation of$5,262 and $5,254, respectively 1,341 1,551 Goodwill 908 896 Other long-term assets 1,100 1,728 TOTAL ASSETS $ 7,483 $ 9,179 LIABILITIES AND EQUITY (DEFICIT) Current Liabilities Accounts payable and other current liabilities $ 2,484 $ 3,267 Short-term borrowings and current portion of long-term debt 626 51 Accrued income and other taxes 65 120 Total current liabilities 3,175 3,438 Long-term debt, net of current portion 1,122 1,252 Pension and other postretirement liabilities 2,728 2,382 Other long-term liabilities 1,085 1,119 Total liabilities 8,110 8,191 Commitments and Contingencies (Note 10) Equity (Deficit) Common stock, $2.50 par value 978 978 Additional paid in capital 1,095 901 Retained earnings 5,246 5,903 Accumulated other comprehensive loss (1,905 ) (749 ) 5,414 7,033 Less: Treasury stock, at cost (6,044 ) (6,048 ) Total Eastman Kodak Company shareholders’ equity (deficit) (630 ) 985 Noncontrolling interests 3 3 Total equity (deficit) (627 ) 988 TOTAL LIABILITIES AND EQUITY (DEFICIT) $ 7,483 $ 9,179 The accompanying notes are an integral part of these consolidated financial statements. 3 EASTMAN KODAK COMPANY CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (in millions) 2009 2008 Cash flows from operating activities: Net (loss) earnings $ (653 ) $ 476 Adjustments to reconcile to net cash used in operating activities: Earnings from discontinued operations, net of income taxes (3 ) (289 ) Earnings from extraordinary item, net of income taxes (6 ) - Depreciation and amortization 328 380 Loss (gain) on sales of businesses/assets 7 (2 ) Non-cash restructuring and rationalization costs, asset impairments and other charges 17 (3 ) (Benefit) provision for deferred income taxes (61 ) 179 Decrease in receivables 431 76 Decrease (increase) in inventories 70 (204 ) Decrease in liabilities excluding borrowings (1,000 ) (1,226 ) Other items, net (88 ) (35 ) Total adjustments (305 ) (1,124 ) Net cash used in continuing operations (958 ) (648 ) Net cash provided by discontinued operations - 300 Net cash used in operating activities (958 ) (348 ) Cash flows from investing activities: Funding of restricted cash account (575 ) - Additions to properties (96 ) (178 ) Proceeds from sales of businesses/assets 47 60 Business acquisitions, net of cash acquired (17 ) (35 ) Marketable securities - sales 28 143 Marketable securities - purchases (28 ) (139 ) Net cash used in investing activities (641 ) (149 ) Cash flows from financing activities: Proceeds from borrowings 700 148 Repayment of borrowings (74 ) (450 ) Debt and equity issuance costs (30 ) - Stock repurchases - (219 ) Dividends to shareholders - (72 ) Net cash provided by (used in) financing activities 596 (593 ) Effect of exchange rate changes on cash 5 (15 ) Net decrease in cash and cash equivalents (998 ) (1,105 ) Cash and cash equivalents, beginning of period 2,145 2,947 Cash and cash equivalents, end of period $ 1,147 $ 1,842 The accompanying notes are an integral part of these consolidated financial statements. 4 EASTMAN KODAK COMPANY NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1:BASIS OF PRESENTATION AND RECENT ACCOUNTING PRONOUNCEMENTS BASIS OF PRESENTATION The consolidated interim financial statements are unaudited, and certain information and footnote disclosures related thereto normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) have been omitted in accordance with Rule 10-01 of Regulation S-X.In the opinion of management, the accompanying unaudited consolidated financial statements were prepared following the same policies and procedures used in the preparation of the audited financial statements and reflect all adjustments (consisting of normal recurring adjustments) necessary to present fairly the results of operations, financial position and cash flows of Eastman Kodak Company and its subsidiaries (the Company).The results of operations for the interim periods are not necessarily indicative of the results for the entire fiscal year.These consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. The Company has evaluated subsequent events for recognition or disclosure in the financial statements through the date of issuance, October 29, During the fourth quarter of 2009, the Company identified an error in which accrued income tax payables recorded by a non-U.S. subsidiary was cumulatively overstated by $24 million.The Company assessed the materiality of this item for the year ended December 31, 2008, and all prior and subsequent periods, in accordance with Staff Accounting BulletinNo.99, Materiality, and concluded that the error was not material to any such periods. The Company also concluded that had the error been adjusted within its financial statements for the year ended December31, 2009, the impact of such an adjustment would have been material to its financial statements for the period then ended. Accordingly, in accordance with Staff Accounting BulletinNo.108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements, the Company’s Consolidated Statements of Financial Position as of December 31, 2008 and 2007 and the Company's Consolidated Statement of Operations, Statement of Equity and Statement of Cash Flows for the year ended December 31, 2006 have been revised to correct the immaterial error and to reflect the corrected balances of current income tax liabilities, income tax expense, and retained earnings as of those dates.The corrections resulted in a decrease in current liabilities and increase in retained earnings of $24 million as of December 31, 2008, 2007, and 2006, and an increase in retained earnings of $17 million as of December 31, 2005.The corrections also resulted in a reduction of consolidated income tax expense, loss from continuing operations and net loss by $7 million for the year ended December 31, 2006.The Company has made corresponding adjustments as appropriate to its other affected prior period consolidated financial statements included herein. Certain amounts for prior periods have been reclassified to conform to the current period classification. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In
